Title: To John Adams from Jonathan Williams Austin, 7 July 1775
From: Austin, Jonathan Williams
To: Adams, John


     
      Camp Cambridge July 7th: 1775
      Dr Sir
     
     I received yours of the 20th June, and am very much obliged to you, for your Kindness in mentioning my Name to General Washington. I have since waited on his Excellency and find him answer the high Character we conceived of him. General Lee has treated me with great politeness.
     We are very much pleased with the continental Congress having adopted and organized the Army. There never was greater need of it. The Massachusetts Soldiers in particular are very deficient in almost every thing but Courage. The Officers and privates are so far on a Levell, that the former do not receive the Respect and Obedience which is due to their Station. Some Regiments however are much preferable to others. And since the Arrival of General Washington, things wear a quite different Aspect. He has in a manner inspired Officers and Soldiers with a taste for Discipline and they go into it readily, as they all venerate and love the General.
     You have I suppose ere this heard of the action at Bunker’s Hill. Posterity will with Difficulty believe that about 8 or 10,00 Provincials could make such Slaughter, of well disciplind, regular Troops. They fight like Men who are conflicting pro Aris et Focis, for all that is dear to them, and much more willing seem to die with the Enthusiasm of martyrs. I love my Countrymen, and when I go into Battle, I go with a Band of Brothers, who seem to be animated with one Soul. Our Men were orderd on the night of, the 16th of June, to fortify a Hill a little below Bunker’s Hill. They compleatd this that night. As soon as this was percieved by the Enemy in the morning they began to fire very briskly from the Ships in the Harbour and from some very heavy Cannon on Cob’s Hill. About one o’Clock the Regulars came off to the Number of 5000 commanded by General How. They were cover’d by the Fire from Cob’s Hill, from the Ships in the Harbour, and a number of floating Batteries, who came all around Us. One Ship was so scituated as to rake Charlestown Neck and prevent if possible any assistance going to the Hill. This however was not effectual for our Men went thro as calmly as if all was quiet, till they were stopd by some Officers, whose Conduct was very unworthy their Station. Our Men on the Hill after having stood the Enemies very heavy fire, till all their Ammunition was expended—till the Regulars had even got, some of them into the Breastwork were obliged to retreat, but not untill they had made the Enemy pay very dear for their Advantage. The truest Return of the Enemy’s Loss is the following, which was sent out of Boston, and which we think here is pretty exact:
     
     
      92
      commission’d Officers
      }
      killd
     
     
      102
      Serjants
     
     
      100
      Corporals
     
     
      753
      Rank and file
     
     
      1047
      Total killd
      
      
     
     
      445
      Wounded
      
      
     
     
      1492
      Total
      
      
     
    
   Our Loss is computed to about 140 killd, 30 taken, among whom is a L. Colonel, and better than 200 wounded. But what would cloud any Satisfaction we might otherwise take is the Loss of that Great and good Man Major General Warren. Regardless of himself his whole Soul seemd to be fill’d with the Greatness of the cause he was engaged in, and while his Friends were dropping away all around him, gave his orders with a surprising Calmness, till having seen the Enemy in the breast work he unwillingly left the front and then fell amid heaps of Slaughter’d Enemies. He is now gone, and closes an illustrious Life, with all the Glory those can acquire who bleed and die for the preservation of the Rights of their Country and Mankind. Col. Gardner is also dead.
     We have now fortified Prospect Hill, so call’d in a very strong Manner. This is a large Hill between Cambridge and Charlestown. The Lines extend each Side of that Hill from Winter Hill to Cambridge River. The Enemy have fortified Bunker’s Hill. They are very unwilling to make any further Trial of American Courage any further at present.
     The Inhabitants of Boston remain there without any possibility of their coming out. We suppose there is now one Quarter part of them there. Mr. James Lovell has been in close Confinement in Goal with a Number of others. One thing I must not omit with Respect to Mr. Lovell. General Gage sent a permit to all the prisoners to have the Liberty of the Yard. All accepted but Mr. Lovell. He told them he despis’d the Favor. He was an American, was entituled to all the priveledges of a Freeman, but was deprived of them by Treachery and Injustice—and Confinement was the same thing in his Opinion.
     With Respect to the officers of our Army I have not had an Opportunity of informing myself particularly but will do it very soon. I should be much obligd to you if you would favor me with what passes at the Southward Camp. Intelligence is not much to be depended on. You will mention my respectfull Compliments to those Gentlemen who went from this Colony. I am with Respect, Your sincere Friend and Humble Sevt.
     
      Jon Williams Austin
     
    